Butler, J.
Xo more need be said in this case than is necessary to indicate our reasons for dismissing tire bill. The younger of the two patents sued upon (No. 863,936) is invalid. The application was filed January, 1887. Some months previous the defendant had devised and constructed the machine complained of as an infringement. The plaintiff, however, asserts that his invention relates back to a still earlier period. The proofs show that in the winter of 1883-84 he described it in general terms to bis solicitor, and that in 1886 he repeated the description more fully. It seems, however, that he did not Intend at either date to reduce the invention to practice. His only concern, apparently, was to protect himself in the'construction and sale of the machine made under the earlier patent. His monopoly in this served his interests as well as the other would, if competition could be avoided. His solicitude was tor the avoidance of.such competition. Being advised that the former patent covered the endless-chain device, and would consequently keep others off, he rested content until a short time before the date of his application. Then becoming alarmed at something hoard or observed of the defendant’s movements, he resolved to apply for a patent, and thus shut him out, if the former patent did not do so. He had not then embodied his invention in a machine for practical use. This conduct, and the purpose which inspired it, are not' commendable. One who desires a patent must be vigilant in reducing his invention to practical form, and applying for letters. The patent laws are intended for the benefit of the public, as well as of patentees. They are designed to stimulate invention, for the common advantage. It is, therefore, the *354duty of inventors to use reasonable diligence in reducing their conceptions to practice and applying for patents, when desired. They cannot neglect it without danger to their rights. Here the plaintiff not only-failed in diligence, but. it appears that he did not even intend to apply for a patent at all, unless it should seem necessary as a means to prevent others malting these machines. At the time of his first conversation with the solicitor he was as well prepared to reduce his invention to practice and apply for a patent as he was at the date of the second. Any competent mechanic, accustomed to such work, could have constructed the machine from the first description almost, if not quite, as readity as from the second. The details added in the latter embrace no invention, and were such substantially as would present themselves to the mind of such a workman. They arfe simple mechanical details, in common use for similar purposes.
The validity of the earlier patent (No. 290,303) was not questioned on the argument. If, however, its claims are strictly construed, and thus confined to the particular character of machine described, and manufactured under it, the defendant does not infringe. The plaintiff contends that the claims should be liberally construed, so as to embrace the substitution of an endless chain for the wheel, substantially as shown in the defendant’s machine. Whether the plaintiff’s sworn declaration when applying for the later patent — in effect that the use of such a chain in his combination is not covered by the earlier patent — upon which others may have acted, and a favorable decision of the office was obtained, should stop him from asserting otherwise now, need not be considered. It is certainly persuasive evidence against him. Aside, however, from this it seems clear that the claims cannot be so construed. The history of the art shows that the use of such chains for analogous uses is old. Time out of mind they have been employed to carry various objects to hand, for use at particular places. Applying them to the carriage of clamps, in the operation of gilding cards, shows nothing new. If the clamps were novel and patentable, the combination might doubtless be made the subject of a claim. They are not, however, as the plaintiff virtually acknowledges by the omission to base any claim upon them except in combination with his wheel. Nor is there anything patentable in the method of their attachment, or the means employed for keeping them in position. A decree must,, therefore, be entered dismissing the bill with costs.